internal_revenue_service number release date index number ----------------------------- ------------------------- -------------------------- ----------------------- in re ----------------------------- ----------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------------------------- telephone number -------------------- refer reply to cc psi b04 plr-132717-04 date october legend decedent trust a_trust b gift trust gift trust gift trust date date a b c d e charity charity charity charity charity beneficiary beneficiary beneficiary beneficiary foundation ------------------------------------------ --------------------------------------------------------- ------------------------------------------------------------------- ---------------------------------------------------------------------------- -------------------------------------------- ---------------------------------------------------------------------------- ---------------- ---------------------------------------------------------------------------- ------- ---------------- ---------------------- ----------- ----------- ----------- ----------- --------- ----------------------------- ------------------------------------------ ------------------------------------------------- ------------------------------------------------------------------------ -------------------------------------------------------- --------------------- ---------------- ------------------------------------- --------------- ----------------------------------- plr-132717-04 dear --------------- this is in response to a letter dated date and other correspondence requesting a ruling concerning the deductibility of a charitable_bequest under sec_2055 of the internal_revenue_code you have requested the following ruling decedent’s estate is entitled to a deduction under sec_2055 for the property passing to charities in gift trust and the residuary which passes to foundation the facts presented are as follows decedent executed trust a on date section dollar_figure of trust a provides that decedent may amend or revoke the trust agreement at any time unless the trust committee has determined that decedent is incapacitated section dollar_figure provides that upon decedent’s death trust a is to become irrevocable section dollar_figure provides that the trustee is to distribute the trust gifts pursuant to sections dollar_figure - dollar_figure after decedent’s death after the trustee has paid all death taxes and expenses of administration and after the trustee has received the estate_tax closing letter section dollar_figure provides that the trustee is to distribute to a gift trust sufficient property to fund the gifts that the gift trust makes to each gift trust_beneficiary if the trustee has determined that all of the following conditions have been met the trustee has determined that the persons who are administering the gift trust are the persons and or entities that the respective gift trust appoints as the trustee the trustee has determined that a_trust gift has not lapsed the trustee has determined that decedent did not fund a gift trust during decedent’s lifetime or did not fund the gift trust fully and did not terminate the trust the trustee has determined that each beneficiary of the gift trust has not initiated a contest as defined in section the trustee has obtained a release from each beneficiary of the gift trust that states that the beneficiary will not initiate a contest and that plr-132717-04 contains all conditions and requirements that the trustee deems necessary or appropriate and the trustee has obtained from each beneficiary of the gift trust a document that states that when the trustee of the gift trust distributes the gift trust property to the beneficiary the beneficiary will provide the trustee with a receipt that states that the beneficiary has received all of the property that the gift trust is to give to the beneficiary section dollar_figure provides that the trustee of trust a is to distribute to the trustee of gift trust sufficient funds to pay the trust gifts that gift trust makes at the time of decedent’s death on the date that decedent signed this agreement gift trust made trust gifts of dollar_figurea each to charities if decedent has not amended and has not pre-funded gift trust then the trustee of trust a is to distribute dollar_figureb to the trustee of gift trust if decedent has amended or has pre-funded gift trust then the trustee is to distribute to the trustee of gift trust the lesser_of a the amount that is necessary to fund the trust gifts that gift trust makes or b the amount that is necessary to fund the trust gifts that any amendment to gift trust makes section dollar_figure provides that the trustee of trust a is to distribute to the trustee of gift trust sufficient funds to pay the trust gifts that gift trust makes at the time of decedent’s death on the date that decedent signed this agreement gift trust made trust gifts of dollar_figurec each to beneficiary and beneficiary if decedent has not amended and has not pre-funded gift trust then the trustee of trust a is to distribute dollar_figured to the trustee of gift trust if decedent has amended or has pre-funded gift trust then the trustee is to distribute to the trustee of gift trust the lesser_of a the amount that is necessary to fund the trust gifts that gift trust makes or b the amount that is necessary to fund the trust gifts that any amendment to gift trust makes section dollar_figure provides that the trustee of trust a is to distribute to the trustee of gift trust sufficient funds to pay the trust gifts that gift trust makes at the time of decedent’s death on the date that decedent signed this agreement gift trust made trust gifts of dollar_figuree each to beneficiary and beneficiary if decedent has amended or has pre-funded gift trust then the trustee is to distribute to the trustee of gift trust the lesser_of a the amount that is necessary to fund the trust gifts that gift trust makes or b the amount that is necessary to fund the trust gifts that any amendment to gift trust makes section provides that the trustee of trust a is to distribute to foundation sufficient funds to fulfill foundation’s pledges to charity or to charity if the trustee of trust b has certified in writing that trust b lacks sufficient assets to fulfill all of the pledges that foundation made to charity or charity before decedent’s death section provides that the trustee of trust a is not to make this distribution if the trustee decides that this distribution to foundation would result in a loss or plr-132717-04 reduction of the charitable deduction defined under section dollar_figure as the federal_income_tax and or estate_tax deduction that the internal_revenue_code allows for deductions to qualified charities at the time of decedent’s death and at the time of the distribution of trust a property and or trust a income section provides that the trustee of trust a is to distribute the rest of the remainder of trust a property to foundation unless the trustee decided that this would result in a loss of the charitable deduction section dollar_figure provides that if trust a receives income after decedent’s death decedent intends that the distributions that the trustee makes to charitable beneficiaries not be reduced by taxes and decedent directs the trustee to distribute all of the net_income of trust a pursuant to section dollar_figure to charitable beneficiaries section dollar_figure provides that after the death of decedent the trustee is to distribute the net_income of this trust to foundation within the time that the internal_revenue_code allows for the trust and or estate to receive a charitable deduction for the distribution if the trustee determines that distribution of the net_income to foundation would not qualify for a charitable deduction the trustee is to distribute the net_income to charity or if the trustee determines that the distribution of the net_income to charity would not qualify for a charitable deduction the trustee is to distribute the net_income to charity section dollar_figure provides that after the trustee has distributed all of the property of trust a and has completed all actions that this trust agreement requires the trustee is to terminate the trust section dollar_figure of each gift trust provides that the trustee is to distribute the trust property to each listed beneficiary after the trustee has determined that all of the death taxes and expenses of administration have been paid that the trust gift beneficiary has not initiated a contest and that the trust gift beneficiary has provided the trustee with a release that contains all conditions the trustee requires and that states that a the beneficiary will not initiate a contest and b the beneficiary has received all of the property that is given to the beneficiary by the trust agreement and or by decedent from any source including decedent’s trust agreements and non-probate documents section dollar_figure of each gift trust provides that after the trustee has determined that all of the conditions of section dollar_figure have been met the trustee shall make distributions of cash gifts the trustee of gift trust is to make gifts of dollar_figurea each to charities the trustee of gift trust is to make gifts of dollar_figurec each to beneficiary and beneficiary pursuant to an amendment on date the trustee of gift trust is to make gifts of dollar_figuree plr-132717-04 each to beneficiary and beneficiary the cash gifts to the beneficiaries are to comprise the principal_amount only and are not to include income of each gift trust the trustee is to distribute the income of each gift trust to a charitable_beneficiary pursuant to sec_4 section dollar_figure of each gift trust provides that after the trustee has distributed all of the section dollar_figure trust gifts the trustee is to distribute the remainder of the trust property to foundation unless this would result in a loss or reduction of the charitable deduction section dollar_figure of each gift trust provides that if the trustee determines that the distribution of the remainder of the trust property to foundation would result in a loss or reduction of the charitable deduction then the trustee is to distribute the remainder of the trust property to charity unless the trustee determines that this distribution would result in a loss or reduction of the charitable deduction section dollar_figure of each gift trust provides that if the trustee determines that the distribution of the remainder of the trust property to charity would result in a loss or reduction of the charitable deduction then the trustee is to distribute the remainder of the trust property to charity section dollar_figure of each gift trust provides that if the gift trust receives income after decedent’s death decedent intends that the distributions that the trustee makes to the charitable beneficiaries not be reduced by taxes and decedent directs the trustee to distribute all of the net_income of the trust to charitable beneficiaries pursuant to sec_4 section dollar_figure of each gift trust provides that after the death of decedent the trustee is to distribute the net_income of each gift trust to foundation within the time that the law allows for the trust and or estate to receive a charitable deduction for the distribution if the trustee determines that the distribution of the net_income to foundation would not qualify for a charitable deduction the trustee is to distribute the net_income to charity or if the trustee determines that the distribution of the net_income to charity would not qualify for a charitable deduction the trustee is to distribute the net_income to charity section dollar_figure of each gift trust provides that after the trustee has distributed all of the property of the gift trust and has completed all actions that the trust agreement requires the trustee is to terminate the gift trust plr-132717-04 decedent died on date in section dollar_figure of decedent’s will decedent directs his executor to distribute the remainder of his estate to trust a the estate represents that that the estate is not seeking a charitable deduction for any income that accrues on the principal passing to private individuals or for the principal gifts made to gift trust and gift trust even if such principal were to pass to foundation in the event that the individual beneficiaries were to die prior to the issuance of an estate_tax closing letter sec_2055 provides that for estate_tax purposes the value of the taxable law and analysis estate shall be determined by deducting from the value of the gross_estate the amount of all bequests legacies devises or transfers to or for_the_use_of any corporation organized and operated exclusively for religious charitable scientific literary or educational_purposes a_trust that qualifies under sec_501 is one that is organized and operated exclusively for these purposes interest in property other than an interest described in sec_170 passes or has passed_from_the_decedent to a person or for a use described in sec_2055 and an interest other than an interest which is extinguished upon the decedent's death in the same property passes or has passed for less than an adequate_and_full_consideration in money_or_money's_worth from the decedent to a person or for a use not described in sec_2055 unless -- sec_2055 disallows the estate_tax charitable deduction where an a in the case of a remainder_interest such interest is in a_trust which is a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in sec_642 or b in the case of any other interest such interest is in the form of a guaranteed annuity or is a fixed percentage distributed yearly of the fair_market_value of the property to be determined yearly sec_20_2055-2 of the estate_tax regulations provides in part that if as of the date of a decedent's death a transfer for charitable purposes is dependent upon the performance of some act or the happening of a precedent event in order that it might become effective no deduction is allowable unless the possibility that the charitable transfer will not become effective is so remote as to be negligible if an estate or interest has passed to or is vested in charity at the time of a decedent's death and the estate or interest would be defeated by the subsequent performance of some act or the happening of some event the possibility of occurrence of which appeared at the time of the decedent's death to be so remote as to be negligible the deduction is allowable in revrul_83_20 1983_1_cb_231 the decedent's will had bequeathed the plr-132717-04 residue of his estate to y a charitable_organization under the applicable state law the surviving_spouse s had been awarded a monthly allowance for support payable out of the residue during the period of administration of the estate the award was fixed by the probate_court at an amount referred to in the ruling a sec_5x dollars the allowance would terminate in the event of s's death or remarriage or upon completion of administration of the estate further it was shown that in that jurisdiction there was a less than probability that administration of the decedent's_estate would extend more than five years beyond the date of his death the question before the service was whether the charitable deduction should be disallowed under sec_2055 because an interest in the residue had passed for charitable purposes and an interest in the same property had passed_from_the_decedent to his spouse for noncharitable purposes the service concluded that the estate_tax deduction should be allowed because the only property in which the spouse had an interest was that portion of the residuary_estate equal to the maximum amount payable to her as an allowance for support ie 5x dollars x months x years or 300x dollars the possibility that administration of the estate would take more than five years a less than chance was considered negligible and was disregarded s’s interest was capable of being measured and severed from the solely charitable property in the residuary_estate the maximum amount that charity can be said to be certain to receive is computed by reducing the value of the residue by the amount that represents the property in which s has an interest by reason of the potential diversion to pay the allowance or 300x dollars in this case after the conditions of section dollar_figure of trust a are met the funds from trust a will be distributed to gift trusts the conditions of section dollar_figure of trust a including that the charitable beneficiaries of gift trust would contest the will are so remote that they are negligible see also revrul_81_20 1981_1_cb_471 therefore based on the facts submitted and representations made we conclude that the estate is entitled to a deduction under sec_2055 for the amount distributed to gift trust further as in revrul_83_20 the individual beneficiary’s interests and the charitable interest in the remainder of decedent’s estate that is distributed first to trust a and then to the gift trusts with the residuary passing to foundation are severable the noncharitable beneficiaries of gift trust sec_2 and take their bequests immediately and completely subject_to the payment of administrative expenses and debts and the issuance of a closing letter and do not retain any interest in the residuary or in gift trust in this case the noncharitable beneficiaries of gift trust sec_2 and and foundation do not share interests in the same property therefore based on the facts submitted and representations made we conclude that the estate is entitled to a deduction under sec_2055 for the amount distributed to foundation letter is being sent to your authorized representative in accordance with the power_of_attorney on file with this office a copy of this the rulings contained in this letter are based upon information and except as expressly provided herein no opinion is expressed or implied plr-132717-04 concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular we express no opinion as to the deductibility of amounts paid to charitable beneficiaries in the situation described above under any provision of the code other than sec_2055 representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination the code provides that it may not be used or cited as precedent enclosure copy of letter for sec_6110 purposes _________________________ lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs and special industries this ruling is directed only to the taxpayer requesting it sec_6110 of sincerely
